Per Curiam.

We adopt the findings and conclusions of the board and, in view of respondent’s continued overbilling during the period of an ongoing investigation of similar practices, we also adopt the recommendation of the board.
Respondent is hereby disbarred from the practice of law in Ohio. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Farmer, Cook and Lundberg Stratton, JJ., concur.
Douglas, F.E. Sweeney and Pfeifer, JJ., dissent and would indefinitely suspend respondent.
Sheila G. Farmer, J., of the Fifth Appellate District, sitting for Resnick, J.